Exhibit 10.1

April 4, 2008

Mr. David A. Eatwell

144 Belle Glades Lane

Belle Mead, New Jersey 08502

Subject: Separation Agreement and Release

The purpose of this letter is to confirm the agreement between Catalent Pharma
Solutions, Inc. and all of its parents, subsidiaries and affiliated companies
(collectively referred to as “Catalent”) and David A. Eatwell (referred to as
“You”) concerning your termination of employment with Catalent.

Termination Date

You agree that your last day of employment with Catalent will be April 4, 2008
(the “Termination Date”) and following such date you will cease to be an officer
or employee of Catalent.

Severance Pay

Following the Termination Date, subject to receipt of this fully-executed
Agreement, the receipt and non-revocation of the release of claims attached
hereto as Exhibit A (the “Release”), and your adherence to the restrictive
covenants contained in the Management Equity Subscription Agreement, dated
May 7, 2007, by and between PTS Holdings Corp. and you (the “MESA”), you will be
paid $560,717 in severance (the “Severance Benefit”) in the form of salary
continuation for a 52 week period (the “Initial Severance Period”). The first
installment payment of the Severance Benefit will be made on the first regular
payroll date that occurs after the Termination Date. The Severance Benefit
consists of your current annual salary ($310,500), a Management Incentive Plan
target bonus equal to 75% of your current annual salary ($232,875), plus your
annual car allowance ($17,342). In addition to the Severance Benefit payable
during the Initial Severance Period, if you satisfactorily perform the duties
reasonably requested of you by Catalent during the six (6) month period
following the Termination Date, as determined by the Chief Executive Officer of
Catalent in his sole discretion, you will be paid an additional $140,179.25 in
severance in the form of salary continuation for an additional 3 month period
following the end of the Initial Severance Period (such additional period, to
the extent applicable, together with the Initial Severance Period, the
“Severance Period”)). You will also be paid for any accrued and unused P.T.O.
(paid time off).

Management Incentive Plan

Following the Termination Date, you will be eligible to receive an amount equal
to any bonus that may have been earned under the FY08 Management Incentive Plan,
which amount will be (i) multiplied by a fraction, the numerator of which is the
number of days you were employed by Catalent in such fiscal year and the
denominator of which is 365 and (ii) payable to you in September 2008. For
purposes of calculating any bonus that may have been earned under the FY08
Management Incentive Plan, your individual performance factor shall not be less
than 1.0.

Continuation of Health/Group Life Insurance Benefits

Following the Termination Date, in addition to the severance pay described
above, subject to the receipt and non-revocation of the Release and your
adherence to the restrictive covenants contained in the MESA, you are entitled
to receive the group health benefits coverage in effect on the Termination Date
(or generally comparable coverage) for yourself and, where applicable, your
spouse and eligible dependents (to the extent they were receiving such coverage
as of the Termination Date), at the same premium rates as may be charged from
time to time for employees of Catalent generally, which coverage will be
provided until the earlier of (i) the expiration of the Initial Severance Period
or, if later, to the extent applicable, the Severance Period and (ii) the date
you are or become eligible for coverage under group health plan(s) of any other
employer. Such continued coverage will run concurrently with COBRA.



--------------------------------------------------------------------------------

Outplacement Assistance

Catalent will pay for executive outplacement services on your behalf through
consulting firm of Lee Hecht Harrison.

Employee Assistance Program (“EAP”)

The EAP will be available to you and your immediate family for three (3) months
after the Termination Date.

UK Pension Plan

You may be entitled to receive benefits under the Cardinal Health Retirement and
Death Benefit Plan in accordance with the terms and conditions of the plan.

401(k) Plan

You may be entitled to receive benefits under the Catalent Pharma Solutions,
Inc. 401(k) Plan in accordance with the terms and conditions of the plan. If you
have any question regarding your 401(k) plan account, please contact Fidelity
investments at 1-877-866-4401.

Deferred Compensation Plan

You may be entitled to receive benefits under the Catalent Pharma Solutions,
Inc. Deferred Compensation Plan in accordance with the terms and conditions of
the plan. Your balance will be paid to you in accordance with the terms of the
plan, based on your distribution election on file with Fidelity Investments. If
you have any questions regarding your account, please contact Fidelity
Investments at 1-877-866-4401.

PTS Equity Compensation Plan

With respect to the 613.397 shares of common stock of PTS Holdings Corp. (“PTS
Shares”) that you previously purchased, Catalent agrees to recommend to the
Board of Directors of PTS Holdings Corp. that 338.397 of such PTS Shares be
repurchased by PTS Holdings Corp. on or before April 30, 2008 at a repurchase
price per PTS Share of $1000, for an aggregate repurchase price of $338,397.
With respect to the remaining 275 PTS Shares, you will continue to hold such
shares subject to the terms and conditions of the MESA and the Securityholders
Agreement, dated as of May 7, 2007, among PTS Holdings Corp. and the other
parties thereto (the “Securityholders Agreement”).

With respect to the options to purchase shares of common stock of PTS Holdings
Corp. (the “Options”) subject to your nonqualified stock option agreement, dated
as of May 7, 2007 (the “Option Agreement”), you will have 90 days from the
Termination Date to exercise 20% of the shares (i.e., 183 shares) subject to
your Time Option (as defined in the Option Agreement). The remaining 80% of the
shares subject to your Time Option, as well as 100% of the shares subject to
your Performance Option and Exit Option (each, as defined in your Option
Agreement) will be forfeited as of the Termination Date and you will not be able
to exercise your option with respect to these shares. If you decide to exercise
the portion of your Time Option that is exercisable, any shares that you receive
upon such exercise will be subject to the terms and conditions of the MESA and
the Securityholders Agreement, including the call rights set forth in
Section 4.2 of the MESA.

Transition Procedure

You agree to (i) continue to conduct your activities in a professional manner
and to cooperate with Catalent in all reasonable ways to achieve a smooth
transition and resolution to any open items on which you were working, (ii) not
intentionally injure Catalent in any way relating to company property or
personnel, (iii) turn over any company property including proprietary
information in your possession including, but not limited to, all credit cards,
prescription cards, office or warehouse keys, supplies or equipment, all company
documents and all copies thereof, (iv) refrain from any conduct, activity, or
conversation which is intended to or does interfere with or disparage the
relationships between Catalent and its employees, customers, suppliers or
others.

Restrictive Covenants

You agree and acknowledge that following the Termination Date you will continue
to be subject to the covenants not to compete, not to solicit and not to
disclose confidential information contained in the MESA. In connection with your
compliance with the foregoing covenants, Catalent agrees to respond as

 

2



--------------------------------------------------------------------------------

soon as reasonably practicable to any requests made by you to clarify the scope
of such covenants. In addition, you agree that for five years after the
Termination Date, you shall not disparage, deprecate or make any comments or
take any other actions, directly or indirectly, that could reflect adversely on
Catalent or any of its officers, directors, employees or agents or adversely
affect its business reputation or goodwill.

No Additional Payments

The severance payments, rights and benefits described in this Agreement will be
the only such payments, rights and benefits you are to receive as a result of
your termination of employment and you agree you are not entitled to any
additional payments, rights or benefits not otherwise described in this
Agreement. You hereby acknowledge and agree that you are not eligible to be a
participant in any severance or retention plan of Catalent. Any payments, rights
or benefits received under this Agreement will not be taken into account for
purposes of determining benefits under any employee benefit plan of Catalent,
except to the extent required by law, or as otherwise expressly provided by the
terms of such plan.

Litigation and Regulatory Cooperation

You agree to cooperate fully with Catalent in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of Catalent that relate to events or occurrences that transpired
during your employment with Catalent. Your full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of Catalent at mutually convenient times. In scheduling your time to
prepare for discovery or trial, Catalent shall attempt to minimize interference
with any other employment obligations that you may have. You also shall
cooperate with Catalent in connection with any investigation or review of any
foreign, federal, state or local regulatory authority as any such investigation
or review relates to events or occurrences that transpired while you were
employed by Catalent. Catalent shall reimburse you for any reasonable
out-of-pocket expenses incurred in connection with any litigation and regulatory
cooperation provided after the Termination Date. In the event that you are named
personally in any legal proceeding relating to your activities on behalf of
Catalent, you will be eligible for indemnification to the extent permitted by
Catalent’s by-laws and other governance documents, as well as any applicable
liability insurance policies, as in effect at the time you make a claim for
indemnification.

Deduction; Withholding; Set-Off

Notwithstanding any other provision of this Agreement, any payments or benefits
hereunder will be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as Catalent reasonably determines it should
withhold pursuant to any applicable law or regulation. The amounts due and
payable under this Agreement will at all times be subject to the right of
set-off of Catalent for any amounts or debts incurred and owed by you to
Catalent whether during your employment or after the Termination Date.

Compliance with IRC Section 409A

Notwithstanding anything herein to the contrary, (i) if at the time of your
termination of employment with Catalent you are a “specified employee” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then Catalent will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months and one day following your termination of employment with
Catalent (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payments of money or other benefits due to you hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits will be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits will be restructured,
to the extent possible, in a manner, determined by the Board of Directors of
Catalent Pharma Solutions, Inc., that does not cause such an accelerated or
additional tax. Catalent will consult with you in good faith regarding the
implementation of the provisions of this section; provided that neither Catalent
nor any of its employees or representatives will have any liability to you with
respect to thereto.

Review of Agreement and Release

You agree and represent that you have been advised of and fully understand your
right to discuss all aspects of this Agreement and the Release with counsel of
your choice. Your execution of this Agreement

 

3



--------------------------------------------------------------------------------

and Release establishes that, if you wish the advice of counsel, you have done
so by the date you signed the Agreement and the Release, and that you were given
at least 21 days to consider whether or not to sign. You may sign this Agreement
and the Release before the end of the 21-day period and you agree that if you
decide to shorten this time period for signing, your decision was knowing and
voluntary. The parties agree that a change, whether material or immaterial, does
not restart the running of the 21-day period. You will have 7 days from the date
that you sign this Agreement and the Release to revoke the Release and to change
your mind, in which case this Agreement and the Release will be ineffective and
of no legal force. If you so revoke the Agreement and the Release, then there
will be no obligation on the part of Catalent to pay you any severance or
provide you with any other benefits and you agree to repay to Catalent any such
severance or other benefits previously paid or provided to you.

Modifications/Severability

This Agreement constitutes the entire understanding of the parties on the
subjects covered, and supersedes any and all previous agreement on these
subjects, excluding the MESA and the Securityholders Agreement. The parties
agree that this Agreement will not be terminated or modified except in writing
signed by you and Catalent. If any provision or portion of this Agreement is
held to be unenforceable for any reason, all other provisions of this Agreement
will remain in full force and effect and will be enforced according to their
terms.

Full Compliance

You acknowledge and agree that this Catalent agreement to provide severance and
other benefits under this Agreement are expressly contingent upon your full
compliance with the provisions of this Agreement and the MESA and
Securityholders Agreement, to the extent applicable.

Successors

You and anyone who succeeds to your rights and responsibilities are bound by
this Agreement and the Release and this Agreement and the Release will accrue to
the benefit of and may be enforced by Catalent and its successors and assigns.

References

As is our policy, Catalent will only provide dates of employment and position
title to inquiring employers.

Governing Law

You agree that all questions concerning the intention, validity or meaning of
this Agreement and the Release will be construed and resolved according to the
laws of the State of New Jersey. You also designate the Superior Court of
Somerset County, New Jersey as the court of competent jurisdiction and venue for
any actions or proceedings related to this Agreement and the Release, and hereby
irrevocably consent to such designation, jurisdiction and venue.

Counterparts

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one in the
same instrument.

I believe the foregoing accurately reflects the terms of your severance from
Catalent, and ask that you sign an extra copy of this letter to confirm your
agreement. You must return the signed Agreement and the Release to me by
April 25, 2008, otherwise, I will assume that you reject this offer and it will
no longer be available to you.

 

Sincerely,      

/s/ John Lowry

    Date   April 4, 2008 John Lowry       Agreed to:      

/s/ David A. Eatwell

    Date   April 4, 2008 David A. Eatwell      

cc: H. Weininger

 

4



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Release”) is entered into as of this
             day of             , 2008, by and among Catalent Pharma Solutions,
Inc. (“Catalent”) and David A. Eatwell (the “Executive”).

The Executive and Catalent agree as follows:

1. The employment relationship between the Executive and Catalent and its
subsidiaries and affiliates, will terminate April 4, 2008 (the “Termination
Date”).

2. In consideration of the payments and benefits provided for in the Separation
Agreement, dated             , 2008 (the “Separation Agreement”), the
sufficiency of which the Executive hereby acknowledges, the Executive, on behalf
of the Executive and the Executive’s heirs, executors and assigns, hereby
releases and forever discharges Catalent and its members, parents, affiliates,
subsidiaries, divisions, any and all current and former directors, officers,
employees, agents, and contractors and their heirs and assigns, and any and all
employee pension benefit or welfare benefit plans of Catalent, including current
and former trustees and administrators of such employee pension benefit and
welfare benefit plans (the “Released Parties”), from all claims, charges, or
demands, in law or in equity, whether known or unknown, which may have existed
or which may now exist from the beginning of time to the date of this Release,
relating to any claims the Executive may have arising from or relating to
(i) Executive’s employment or termination from employment with Catalent and
(ii) Executive’s investment in PTS Holdings Corp. (other than any rights
expressly provided for in, or arising out of, the related equity documents),
including a release of any rights or claims the Executive may have under Title
VII of the Civil Rights Act of 1964, as amended, and the Civil Rights Act of
1991 (which prohibits discrimination in employment based upon race, color, sex,
religion, and national origin); the Americans with Disabilities Act of 1990, as
amended, and the Rehabilitation Act of 1973 (which prohibits discrimination
based upon disability); the Family and Medical Leave Act of 1993 (which
prohibits discrimination based on requesting or taking a family or medical
leave); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination based upon race); Section 1985(3) of the Civil Rights Act of 1871
(which prohibits conspiracies to discriminate); the Employee Retirement Income
Security Act of 1974, as amended (which prohibits discrimination with regard to
benefits); the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201 et.
seq.; any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, or common law relating to employment,
wages, hours, or any other terms and conditions of employment. This includes a
release by the Executive of any and all claims or rights arising under contract,
covenant, public policy, tort or otherwise.

3. The Executive acknowledges that the Executive is waiving and releasing any
rights that the Executive may have under the Age Discrimination in Employment
Act of 1967, as amended (“ADEA”) and that this Release is knowing and voluntary.
The Executive and Catalent agree that this Release does not apply to any rights
or claims that may arise under the ADEA after the effective date of this
Release. The Executive acknowledges that the consideration given for this
Release is in addition to anything of value to which the Executive is already
entitled. The Executive further acknowledges that the Executive has been advised
by this writing that: (i) the Executive should consult with an attorney prior to
executing this Release; (ii) the Executive has up to twenty-one (21) days within
which to consider this Release, although the Executive may, at the Executive’s
discretion, sign and return this Release at an earlier time; (iii) for a period
of 7 days following the execution of this Release in duplicate originals, the
Executive may revoke this Release, and this Release shall not become effective
or enforceable, and neither Catalent nor any other person is obligated to
provide any benefits to the Executive until the revocation period has expired;
and (iv) nothing in this Release prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
Release under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law. If Executive
has not returned the signed Release within the time permitted, then the offer of
payments and benefits set forth in the Separation Agreement will expire by its
own terms at such time.

4. This Release does not release the Released Parties from (i) any obligations
due to the Executive under the Separation Agreement or under this Release or
(ii) any vested rights Executive has under Catalent’s employee pension benefit
and welfare benefit plans.

 

5



--------------------------------------------------------------------------------

5. This Release is not an admission by the Released Parties of any wrongdoing,
liability or violation of law.

6. Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

7. The Executive acknowledges that the Executive has carefully read and
understands this Release, that the Executive has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into voluntarily. The Executive acknowledges that no representation, statement,
promise, inducement, threat or suggestion has been made by any of the Released
Parties to influence the Executive to sign this Release except such statements
as are expressly set forth herein or in the Severance Agreement.

The parties to this Release have executed this Release as of the day and year
first written above.

 

CATALENT PHARMA SOLUTIONS, INC.     DAVID A. EATWELL

 

   

 

By:   John W. Lowry     Title:   President and Chief Executive Officer    

 

6